Citation Nr: 0004805	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for compensation under 
38 U.S.C.A. § 1151 (West 1991) for heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 until June 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1997 by the St. Louis, Missouri Regional 
Office (RO) which denied service connection for heart disease 
under 38 U.S.C.A. § 1151.

A review of the evidence discloses that the appellant also 
appears to be seeking service connection for a stomach 
disorder under 38 U.S.C.A. § 1151 (West 1991).  However, this 
matter is not properly before the Board for appellate review 
at this time and it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The claim for entitlement to service connection for heart 
disease under 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation; there is no competent evidence of 
incurrence or aggravation of heart disease on account of VA 
treatment.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
compensation under 38 U.S.C.A. § 1151 (West 1991) for heart 
disease is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim was received prior to October 1, 1997.  
He asserts that as a result of VA hospital staff negligence 
or inattention upon hospitalization between June 5 - 22, 1993 
and/or June 22 - 24, 1995, he incurred cardiac disease of 
sustained additional injury to his heart.  He contends that 
when he was brought in on an emergency basis, the VA medical 
staff did not perform any tests such, to include an 
electrocardiogram (EKG ) until several days later, thereby 
increasing the severity of heart-related pathology.  He 
maintains that he has had severe heart problems since that 
time.  It is contended that service connection for heart 
disease under 38 U.S.C.A. § 1151 is thus warranted.  

Under the law in effect prior to October 1, 1997, where a 
veteran sustains a disease or injury or aggravation of an 
existing disease or injury due to VA training, 
hospitalization, medical treatment, surgical treatment, or 
examination, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. 
§ 1151.  Compensation under 38 U.S.C.A. § 1151, however, is 
not payable when an additional disability results from the 
natural progression of an underlying disability.  38 C.F.R. 
§ 3.358(b)(2); Brown v. Gardner, 115 S.Ct. 552, 556 n. 3 
(1994).

The threshold question is whether the appellant has presented 
a well-grounded claim.  In this regard, he has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the 

claim must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that this veteran's claim for service connection 
is well grounded, he must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury through VA medical treatment.  Third, there must be 
medical evidence of a nexus between VA medical treatment and 
the currently claimed disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  See 
Epps v. Gober, supra.

A longitudinal review of the clinical evidence reveals that 
the veteran was diagnosed as having malignant hypertension by 
a private physician in November 1974.  This was confirmed 
upon VA examinations in January and October 1975 noting 
essential hypertension.  

The more recent record reflects that the veteran was brought 
into the VA on an emergency basis at 12:30PM on June 5, 1993 
with the complaint that he had had the onset of chest pain 
described as "like a knife" and going straight through to 
his back.  He indicated that the pain had begun at 7:00AM and 
lasted a minute, and that he had subsequently gone to a store 
without pain.  He related that 45 minutes prior to his 
arrival in the emergency room, he developed severe pain and 
had taken one nitroglycerin tablet without relief.  Upon 
arrival at the emergency room it was recorded that the 
veteran was administered an aspirin as well as additional 
nitroglycerin with no change in pain.  A heparin drip was 
begun at 1315 hours.  At 1345 hours, it was recorded that an 
electrocardiogram (EKG) was performed subsequent to which an 
assessment of a large anterolateral acute myocardial 
infarction was rendered.  Doctor's Orders on the day of 
admission showed that the appellant underwent extensive 
diagnostic testing and laboratory studies with ongoing 
medication management.  On June 6, 1993, it was recorded that 
he reported feeling much better.  The record reflects that 
his chest pain resolved during the ensuing days but that he 
developed abdominal pain and epigastric distress due to 
chronic pancreatitis which was treated with analgesics.  
During that course of his admission it was indicated that his 
clinical course was complicated by the development of 
pericarditis with a pericardial effusion which was treated 
accordingly and was noted to have resolved upon discharge.  
The inpatient notes document numerous diagnostic studies, 
including EKGs, echocardiograms and chest X-rays as well as 
continuing medication management throughout the course of the 
veteran's confinement.  He was discharged on June 22, 1993 
with diagnoses which included acute anterior myocardial 
infarction, hypertension, apical thrombus, pericarditis with 
pericardial effusion and chronic pancreatitis.  

A VA discharge summary dated in June 1995 indicated that the 
veteran was admitted on June 22, 1995 with a complaint of 
substernal chest primarily in his left side and radiating to 
his back which had awakened him at 0300 hours.  It was noted 
that he also described having a pain which he said was 
related to pancreatis which he had had for 20 years.  It was 
reported that he had similar chest pain to the one that had 
awakened him on the morning of his admission for his heart 
attack in 1993 but that nitroglycerin usually relieved his 
symptoms within 30 minutes. 

The veteran underwent a physical examination, chemical 
laboratory studies and diagnostic testing, including an EKG, 
subsequent to which a myocardial infarction was ruled out.  
It was reported that he underwent a stress thallium scan the 
day after admission which showed no reversible or inducible 
ischemia.  He was discharged to home the following day.  
Diagnoses of non-cardiac chest pain and hypertension were 
rendered upon discharge.  

Extensive private clinical records dating from July 2, 1993 
from the Trinity Lutheran Hospital reflect that the appellant 
was admitted with chest pain and shortness of breath which 
was relieved by nitroglycerin.  This was noted to be typical 
of his previous angina.  It was reported, however, that the 
pain was recurrent and required treatment in the emergency 
room with intravenous heparin and nitroglycerin for relief.  
It was indicated that the veteran became pain free and that 
his EKG was unchanged from a previous tracing.  Past medical 
history was noted to be remarkable for conditions which 
included a previous myocardial infarction and history of 
hypertension.  The veteran was reported to have stated that 
he was unaware of having any heart disease prior to his heart 
attack.  Upon discharge, an impression of status post acute 
anterolateral and high lateral myocardial infarction with 
left ventricular aneurysm formation was rendered.  It was the 
opinion of the treating physician that the appellant's course 
was very suggestive of a total occlusion of a large vessel 
with substantial myocardial injury resulting in aneurysm 
formation.  It was, however, felt that the fact that he was 
told by the VA that he had a negative low level Thallium 
stress test tended to portent an improved six month to one 
year prognosis, although it was felt that some recent data 
would argue against this interpretation.  The examiner 
commented that he told that veteran that he wholeheartedly 
agreed with his current medial regimen.  Subsequent clinical 
records from the Trinity Hospital dating through July 1997 
show that the veteran received continuing cardiac follow-up, 
diagnostic testing and medication management.  

The appellant presented testimony upon personal hearing on 
appeal in November 1998 to the effect that when he was taken 
to the emergency room on June 5, 1993, that there was a great 
deal of delay in the appropriate treatment for his chest pain 
symptoms which resulted in increased damage to his heart.  He 
said that he was told by the heart specialist at that time 
that he should have been afforded cardiac catheterization but 
that a surgical team was not available.  The veteran stated 
that he now had chest pressure every day which started when 
the pain stopped in the hospital, that the bottom part of his 
heart was "dead," and he had a blood clot and had to use 
nitroglycerin and Coumadin on a continuing basis.  He related 
that prior to his hospitalization in 1993, he had no history 
of a heart problem or infarction, and had no need for heart-
related medication.  

Analysis

The Board has carefully reviewed the extensive evidence of 
record.  It is found that although the veteran now asserts 
that he developed a more severe heart disease pathology 
through inattention or negligence on the part of the VA when 
hospitalized in June 1993 and June 1995, a comprehensive 
review of the entire clinical record in this instance 
provides no clinical support for this proposition.  The 
record reflects that the appellant was found to have 
cardiovascular disease or hypertension as far back as 1974.  
It is also shown that upon admission to the emergency room on 
June 5, 1993, he admitted that he had taken nitroglycerin 
prior to coming to the VA hospital. 1993.  Therefore, 
contrary to what the appellant now asserts, it appears that 
chest pain of cardiac origin was identified prior to his 
hospitalization on June 5, 1993 in order for him to have been 
prescribed that preparation.  

As well, the Board observes that the claims folder contains 
voluminous clinical documentation attendant to the 
appellant's VA hospitalization between June 5 - 22, 1993 
which indicates that upon admission to the emergency room, he 
was accorded a panoply of diagnostic testing and laboratory 
studies with ongoing medication management beginning shortly 
after his arrival.  Clinical records indicate that he was 
followed closely throughout the day and throughout his 
hospital stay.  It is shown that none of the veteran's 
multiple physicians and/or providers in the record, to 
include his own consulting physician at the Trinity Lutheran 
Hospital, has proposed any link between VA treatment and 
extent of current cardiac disability.  The Board must point 
out in this instance that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Murphy, 1 Vet.App. at 81.  The appellant as a 
lay person who is untrained in the field of medicine is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As it is the province 
of trained health care providers to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), 
the appellant's opinion is not competent evidence of the 
required nexus.  See also Heuer v. Brown, 7 Vet.App. 379, 
384(1995).  Consequently, the veteran's own assertions that 
he has heart disease which is more severe as the result of 
negligent or inattentive VA treatment do not constitute 
cognizable evidence upon which to reach the merits of this 
matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's current heart disease is related to VA treatment, 
he has not met his burden of submitting evidence that his 
claim of service connection for such under 38 U.S.C.A. § 1151 
is well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Tirpak at 611.  Accordingly, the appellant's claim 
for entitlement to service connection for heart disease under 
38 U.S.C.A. § 1151 must be found to be not well-grounded, and 
the claim must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
VA treatment, the Board views its discussions above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for this 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for heart disease under 
38 U.S.C.A. § 1151 is not well grounded, and the appeal based 
thereon is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

